Jolley v Lando (2020 NY Slip Op 05341)





Jolley v Lando


2020 NY Slip Op 05341


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, WINSLOW, AND BANNISTER, JJ.


395 CA 19-01520

[*1]BENJAMIN L. JOLLEY, PLAINTIFF-RESPONDENT,
vAGOSTINHA R. LANDO, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


MICHAEL A. ROSENHOUSE, ROCHESTER, FOR DEFENDANT-APPELLANT.
MILLER MAYER LLP, ITHACA (ANTHONY N. ELIA, III, OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Steuben County (Robert B. Wiggins, A.J.), dated March 14, 2019. The order, among other things, directed defendant to execute deeds to certain properties. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law and the provision requiring defendant to execute deeds to certain properties is vacated.
Same memorandum as in Jolley v Lando ([appeal No. 1] — AD3d — [Oct. 2, 2020] [4th Dept 2020]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court